—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered December 1, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Because he failed to object to the prosecutor’s remarks on summation, to seek curative instructions, or to move for a mistrial, the defendant has not preserved for appellate review his objections to the prosecutor’s summation (see, People v Nuccie, 57 NY2d 818; People v Acevedo, 156 AD2d 569; People v Coker, 135 AD2d 723; People v Richardson, 114 AD2d 980; People v Baldo, 107 AD2d 751). In any event, the prosecutor’s comments made during summation did not deprive the defendant of his due process right to a fair trial (see, e.g., People v Gordon, 180 AD2d 748). Balletta, J. P., Rosenblatt, Joy and Florio, JJ., concur.